Exhibit 10.3

STOCK ESCROW AGREEMENT

STOCK ESCROW AGREEMENT, dated as of April 12, 2018 (“Agreement”), by and among
PURE ACQUISITION CORP., a Delaware corporation (“Company”), HIGHPEAK PURE
ACQUISITION, LLC., a Delaware limited liability company (the “Sponsor”), the
other parties hereto named on Exhibit A attached hereto (together with Sponsor
and any permitted transferee of the Sponsor or such other parties after the date
hereof in accordance with the terms hereof being referred to individually as an
“Initial Stockholder or collectively as the “Initial Stockholders”) and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York corporation (“Escrow
Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated April 12,
2018 (“Underwriting Agreement”), with Oppenheimer & Co. and EarlyBirdCapital,
Inc. (the “Representatives”) acting as representatives of the several
underwriters (collectively, the “Underwriters”), pursuant to which, among other
matters, the Underwriters have agreed to purchase 36,000,000 units (“Units”) of
the Company, plus an additional 5,400,000 Units if the Representatives exercise
the over-allotment option in full. Each Unit consists of one share of the
Company’s Class A common stock, par value $.0001 per share (“Common Stock”), and
one half of one Warrant, each whole Warrant to purchase one share of Class A
Common Stock, in the Company’s initial public offering (the “IPO”), all as more
fully described in the Company’s final Prospectus, dated April 12, 2018
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-223845) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on April 12, 2018 (“Effective
Date”).

WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
Units to deposit its 10,350,000 shares (the “Escrow Shares”) of Class B Common
Stock of the Company, up to 1,350,000 of which shares will be forfeited by the
Sponsor if the Underwriters’ over-allotment option in connection with the IPO is
not exercised in full, in escrow as hereinafter provided.

WHEREAS, the Company and the Initial Stockholders desire the Escrow Agent to
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

IT IS AGREED:

1. Escrow Agent. The Company and the Initial Stockholders hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.

2. Deposit of Shares. On or before the Effective Date, the Initial Stockholders
shall have delivered to the Escrow Agent certificates representing the Initial
Stockholders’ shares, to be held and disbursed subject to the terms and
conditions of this Agreement. The Initial Stockholders acknowledge the
certificates representing the Initial Stockholders’ shares are legended to
reflect the deposit of such shares under this Agreement.



--------------------------------------------------------------------------------

3. Disbursement of the Escrow Shares.

3.1 If the Underwriters do not exercise in full their over-allotment option to
purchase up to an additional 5,400,000 Units of the Company within 45 days of
the date of the Prospectus (as described in the Underwriting Agreement), the
Sponsor agrees the Escrow Agent shall return to the Company for cancellation, at
no cost, a number of Escrow Shares determined by multiplying 1,350,000 by a
fraction, (i) the numerator of which is 5,400,000 minus the number of shares of
Common Stock, if any, purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 5,400,000. The
Company shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.

3.2 Except as otherwise set forth herein, the Escrow Agent shall hold the Escrow
Shares until (i) with respect to 50% of the Escrow Shares (or, if any Escrow
Shares are cancelled pursuant to Section 3.1 hereof, 50% of the remaining Escrow
Shares after giving effect to such cancellation), on the earlier of (x) one year
after the date of the consummation of the Company’s initial merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities
(“Business Combination”), and (y) the date on which the closing price of the
Company’s Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations and recapitalizations) for any 20
trading days within any 30-trading day period commencing after the Company’s
initial Business Combination and (ii) with respect to the remaining Escrow
Shares, one year after the date of the consummation of an initial Business
Combination (the “Escrow Period”). The Company shall promptly provide notice of
the consummation of a Business Combination to the Escrow Agent. Upon completion
of the Escrow Period, the Escrow Agent shall disburse such amount of each
Initial Stockholder’s Escrow Shares (and any applicable share power) to such
Initial Stockholder; provided, however, if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated
because it failed to consummate a Business Combination within the time period
specified in the Prospectus, then the Escrow Agent shall promptly destroy the
certificates representing the Escrow Shares; provided further, however, if,
within one year after the Company consummates a Business Combination, the
Company (or the surviving entity) subsequently consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
stockholders of such entity having the right to exchange their shares of Common
Stock for cash, securities or other property, then the Escrow Agent will, upon
receipt of a notice executed by the Chairman of the Board, Chief Executive
Officer or other authorized officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Stockholders. The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.



--------------------------------------------------------------------------------

4. Rights of Initial Stockholders in Escrow Shares.

4.1 Voting Rights as a Stockholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Stockholders shall retain all of their rights as stockholders of the Company as
long as any shares are held in escrow pursuant to this Agreement, including,
without limitation, the right to vote such shares.

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. For as
long as any shares are held in escrow pursuant to this Agreement, all dividends
payable in cash with respect to the Escrow Shares shall be paid to the Initial
Stockholders, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

4.3 Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Shares by the holder
thereof except (i) to the Sponsor’s or the Company’s officers, directors,
consultants or their affiliates, (ii) to such holder’s members upon such
holder’s liquidation, in each case if the holder is an entity, (iii) in the case
of an individual, by bona fide gift to a member of the applicable holder’s
immediate family or to a trust, the beneficiary of which is such holder or a
member of such holder’s immediate family for estate planning purposes, (iv) in
the case of an individual, by virtue of the laws of descent and distribution
upon death, (v) in the case of an individual, pursuant to a qualified domestic
relations order, (vi) to the Company for no value for cancellation in connection
with the consummation of a Business Combination or (vii) in connection with the
consummation of an initial Business Combination, by private sales of the Escrow
Shares at prices no greater than the price at which the Escrow Shares were
originally purchased; provided, however, except for clause (vi) or with the
Company’s prior written consent, such permissive transfers may be implemented
only upon the respective transferee’s written agreement to be bound by the terms
and conditions of this Agreement and of the Insider Letter signed by the
Sponsor.

4.4 Insider Letter. The Initial Stockholders have executed a letter agreement
with the Company and the Representatives, dated as indicated on Exhibit A
hereto, the form of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of the Initial
Stockholders in certain events, including, but not limited to, the liquidation
of the Company and certain voting obligations in respect of the Escrow Shares.

5. Concerning the Escrow Agent.

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information



--------------------------------------------------------------------------------

therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all reasonable
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Stockholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Representatives, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Shares held hereunder. If no new
escrow agent is so appointed within the 60-day period following the giving of
such notice of resignation, the Escrow Agent may deposit the Escrow Shares with
any court it reasonably deems appropriate in the State of New York.



--------------------------------------------------------------------------------

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, such resignation shall
become effective only upon acceptance of appointment by a successor escrow agent
as provided in Section 5.5.

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or willful misconduct.

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

6. Miscellaneous.

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. Each of the
parties hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

6.2 Third Party Beneficiaries. The Initial Stockholders hereby acknowledge the
Underwriters are third party beneficiaries of this Agreement.

6.3 Entire Agreement. This Agreement and each Insider Letter contain the entire
agreement of the parties hereto with respect to the subject matter hereof and,
except as expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to be charged.

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.



--------------------------------------------------------------------------------

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally, by email
transmission, or be mailed, certified or registered mail, or by private national
courier service, return receipt requested, postage prepaid, and shall be deemed
given when so delivered personally or, if mailed, four business days after the
date of mailing, as follows:

If to the Company, to:

Pure Acquisition Corp.

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

Attn: Chief Financial Officer

Email: stholen@highpeakenergy.com

with a copy to:

Thompson & Knight, LLP

One Arts Plaza

1722 Routh Street, Suite 1500

Dallas, Texas 75201

Attn: Amy Curtis, Esq.

Email: amy.curtis@tklaw.com

If to any of the Initial Stockholders, to its address set forth in Exhibit A.

and if to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

1 State Street Plaza

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

Email: scarter@continentalstock.com

A copy of any notice sent hereunder shall be sent to:

Oppenheimer & Co.

85 Broad Street, 23rd Floor

New York, New York 10004

Attn: Richard Mandery

Email: richard.mandery@opco.com

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attn: Steven Levine

Email: slevine@elocap.com



--------------------------------------------------------------------------------

with a copy to:

Greenberg Traurig, LLP

Met Life Building

200 Park Avenue

New York, New York 10166

Attn: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

6.8 Counterparts. This Agreement may be executed in several counterparts, each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the execution of this Agreement as of the date first above written.

 

PURE ACQUISITION CORP. By:  

/s/ Steven W. Tholen

  Name: Steven W. Tholen
Chief Financial Officer SPONSOR: HIGHPEAK PURE ACQUISITION, LLC By:  

/s/ Jack Hightower

  Name: Jack Hightower   Title: Chief Executive Officer CONTINENTAL STOCK
TRANSFER & TRUST COMPANY By:  

/s/ Henry Farrell

  Name: Henry Farrell   Title: Vice President

/s/ Sylvia K. Barnes

Sylvia K. Barnes

/s/ M. Gregory Colvin

M. Gregory Colvin

/s/ Jared S. Sturdivant

Jared S. Sturdivant

Signature Page to Stock Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Name and Address

   Number
of Shares    Date of
Insider Letter

HighPeak Pure Acquisition, LLC

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

Email: jhightower@highpeak.com

   10,206,000    April 12, 2018

 

  

 

  

 

Sylvia K. Barnes

c/o Pure Acquisition Corp.

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

Email: sylvia@tandaresourcesllc.com

   48,000    April 12, 2018

 

  

 

  

 

M. Gregory Colvin

c/o Pure Acquisition Corp.

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

Email: greg@colvinllc.com

   48,000    April 12, 2018

 

  

 

  

 

Jared S. Sturdivant

c/o Pure Acquisition Corp.

421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

Email: jared@platformgrouplp.com

   48,000    April 12, 2018